Name: 84/248/EEC: Commission Decision of 24 April 1984 authorizing the Federal Republic of Germany to adopt, when introducing into its territory plants or plant products, special plant health provisions laid down for home-grown production of certain fruit plants intended for planting (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  Europe;  means of agricultural production
 Date Published: 1984-05-16

 Avis juridique important|31984D024884/248/EEC: Commission Decision of 24 April 1984 authorizing the Federal Republic of Germany to adopt, when introducing into its territory plants or plant products, special plant health provisions laid down for home-grown production of certain fruit plants intended for planting (Only the German text is authentic) Official Journal L 130 , 16/05/1984 P. 0027 - 0029*****COMMISSION DECISION of 24 April 1984 authorizing the Federal Republic of Germany to adopt, when introducing into its territory plants or plant products, special plant health provisions laid down for home-grown production of certain fruit plants intended for planting (Only the German text is authentic) (84/248/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 81/7/EEC (2), and in particular Article 18 (2) thereof, Whereas under Article 11 (1) of Directive 77/93/EEC, plants, plant products or other objects are not subject, at the time of their introduction into the territory of a Member State from another Member State, to prohibitions or restrictions relating to plant health measures, except where provided for in that Directive; Whereas, under Article 18 (2) of the abovementioned Directive, the Member States may be authorized to adopt, when introducing into their territory plants or plant products, special plant health provisions in so far as such measures are also laid down for home-grown production; Whereas the Federal Republic of Germany by the Verordnung zur Bekaempfung von Viruskrankheiten im Obstbau of 26 July 1978 (Bundesgesetzblatt, part I, p. 1120), as amended by Verordnung of 22 November 1979 (Bundesgesetzblatt, part I, p. 1948) has introduced special plant health measures for the marketing of certain fruit plants intended for planting; Whereas those measures seem appropriate to control certain harmful organisms, known to occur in the Federal Republic, at the lowest possible level and to prevent their spread; Whereas they can be effective only where they are not restricted to home-grown production; Whereas the Federal Republic of Germany should therefore be authorized to apply the measures also to products introduced into its territory from other Member States; Whereas this authorization is without prejudice to a possible future Community certification scheme for fruit-plant propagating material, and should therefore be limited in time, subject to possible extension, should the Community certification scheme not yet be defined at the time of expiry of the authorization; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. The Federal Republic of Germany is hereby authorized to apply, from 1 October 1984, the provisions of the Verordnung zur Bekaempfung von Viruskrankheiten im Obstbau and in accordance with the Annex to this Decision also to plants introduced into its territory from another Member State. 2. Compliance with the provisions referred to in paragraph 1 shall be established at the request of the German authorities, through the presentation, by the consignee, of either an official document issued in the consignor Member State or a document issued by the producer of the material, certifying that the material derives from material found free of the harmful organisms listed in the Annex to this Decision. 3. Specific checks for compliance with the provisions referred to in paragraph 1 shall not take place at the time of introduction of the material into the Federal Republic of Germany. Article 2 The authorization granted in Article 1 shall expire on 31 December 1986. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 24 April 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 14, 16. 1. 1981, p. 23. ANNEX The measures referred to in Article 1 apply to plants mentioned in column 1 in respect of harmful organisms mentioned in column 2 against them, with effect from the dates mentioned in column 3. 1.2.3 // // // // Column 1 // Column 2 // Column 3 // Plants // Harmful organism // Date of implementation // // // // // // // 1. Plants of Cydonia oblonga Mill., intended for planting, other than seeds and seedlings // Apple chlorotic leaf spot virus Pear stony pit virus Pear vein yellows virus // Immediately // 2. Plants of Malus pumila Mill., intended for planting, other than seeds and seedlings // Apple flat limb virus Apple mosaic virus Apple rough skin virus Apple rubbery wood pathogen // Immediately // 3. Plants of Prunus armeniaca L., Prunus cerasifera Ehrh., Prunus domestica L., Prunus persica (L.) Batsch, in the case of vegetatively produced rootstocks or of plants grafted on such rootstocks // Apple chlorotic leaf spot virus Plum line pattern virus (European) Prune dwarf virus Prunus necrotic ringspot virus // Immediately // 4. Plants of Prunus avium L., Prunus cerasus L., Prunus mahaleb L., in the case of vegetatively produced rootstocks or of plants grafted on such rootstocks // Prune dwarf virus Prunus necrotic ringspot virus Raspberry ringspot virus // Immediately // 5. Plants of Pyrus communis L., intended for planting, other than seeds and seedlings // Apple chlorotic leaf spot virus Pear vein yellows virus // Immediately // // //